Exhibit 10.2

Tatum, LLC

Interim Executive Services Agreement

September 18, 2006

Mr. Howard J. Lewin
President and Chief Executive Officer
Aksys, Ltd.
Two Marriott Drive
Lincolnshire, IL  60069

Dear Howard:

Tatum, LLC (“Tatum”) understands that Aksys, Ltd. (“the Company”) desires to
engage a partner of Tatum to serve as interim chief financial officer.  This
Interim Executive Services Agreement (this “Agreement”) sets forth the
conditions under which such services will be provided.


SERVICES; FEES

Tatum will make available to the Company Karen Krumeich (the “Tatum Partner”),
who will serve as chief financial officer of the Company.  The Tatum Partner
will become an employee and, if applicable, a duly elected or appointed officer
of the Company and subject to the supervision and direction of the CEO of the
Company, the board of directors of the Company, or both.  Tatum will have no
control or supervision over the Tatum Partner.

The Company will pay the Tatum Partner directly a salary of $28,000 a month
(“Salary”).

In addition, the Company will pay directly to Tatum a fee of $7,000 a month
(“Fees”) as partial compensation for resources provided.  The Company will pay
Tatum the monthly Fees one month in advance, with the first payment due on
September 18, 2006.  The second payment and every payment thereafter will be
paid in advance before each month-end related to the following month.

The Company will have no obligation to provide the Tatum Partner any health or
major medical benefits, stock, or bonus payments.  The Tatum Partner will remain
on his or her current medical plan.

As an employee, the Tatum Partner will be eligible for any Company vacation and
holidays consistent with the Company’s policy as it applies to senior
management, and the Tatum Partner will be exempt from any delay periods
otherwise required for eligibility.


PAYMENTS; DEPOSIT

The Company will pay Tatum the Fees one month in advance, with the first payment
for September, prorated, due on September18, 2006.  The second payment and every
payment thereafter will be paid in advance before each month-end related to the
following month.  The Company will reimburse the Tatum Partner directly for
out-of-pocket expenses incurred by the Tatum Partner in providing services
hereunder to the same extent that the Company is responsible for such expenses
of senior managers of the Company.  The Tatum Partner shall be expected to
comply with the Company’s policies relating to reimbursement for travel and
other expenses in order to be eligible for such reimbursement.


--------------------------------------------------------------------------------




Company agrees to pay Tatum and to maintain a security deposit of $35,000 for
the Company’s future payment obligations to both Tatum and the Tatum Partner
under this Agreement (the “Deposit”).  If the Company breaches this Agreement
and fails to cure such breach as provided in this Agreement, Tatum will be
entitled to apply the Deposit to its damages resulting from such breach.  Upon
termination or expiration of this Agreement, Tatum will return to the Company
the balance of the Deposit remaining after application of any amounts to
unfulfilled payment obligations of the Company to Tatum or the Tatum Partner as
provided for in this Agreement.  Tatum shall return any unapplied portion of
such Deposit no later than ten (10) business days following the termination or
expiration of this Agreement, and to the extent that any amounts are not return
to the Company, Tatum shall provide a detailed summary of the amount withheld,
including a specific description of the amount owed, the basis for such amount
withheld and documentation in support thereof.

Converting Interim to Regular Full-Time Employee

If the Company determines to convert the Tatum Partner into a permanent employee
of the Company by terminating this Agreement and the parties hereto are
otherwise unable to reach a mutually acceptable agreement with respect to the
amount that the Company will be required to pay (the “Conversion Fee”) to Tatum
as a result of such conversion of employment status, the parties hereto agree
that the Conversion Fee shall be equal to 25% of the Tatum Partner’s “Annualized
Compensation,” plus a nominal ongoing monthly resource fee.  “Annualized
Compensation” will mean the Tatum Partner’s monthly Salary multiplied by 12,
plus the maximum amount of any bonus for which the Tatum Partner was eligible to
receive from the Company with respect to the then current fiscal year.  The
Company shall no longer be required to pay any monthly Fees to Tatum for any
period following termination of this Agreement in connection with the conversion
of the Tatum Partner into a permanent employee of the Company


TERM & TERMINATION

This Agreement will terminate upon the effective date of termination or
expiration of the Tatum Partner’s employment with the Company or upon the Tatum
Partner ceasing to be a partner of Tatum.

Notwithstanding the preceding, following such time as the Tatum Partner has
commenced rendering services hereunder, either party may terminate this
Agreement at any time effective immediately upon written notice to the other
party of such termination.


INSURANCE

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company currently maintains directors’ and officers’ insurance, and the
Company will provide the Tatum Partner with the same level of directors’ and
officers’ insurance as other senior executives and board members of the Company,
including “tail” coverage.

Disclaimers, Limitations of Liability and Indemnification

Tatum assumes no responsibility or liability under this Agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations.  Tatum represents to the Company that Tatum has
conducted its standard screening and investigation procedures with respect to
the Tatum Partner becoming a partner in Tatum, and the results of the same were
satisfactory to Tatum.  Tatum disclaims all other warranties, either express or
implied.  Without

2


--------------------------------------------------------------------------------




limiting the foregoing, Tatum makes no representation or warranty as to the
accuracy or reliability of reports, projections, forecasts, or any other
information derived from use of Tatum’s resources, and Tatum will not be liable
for any claims of reliance on such reports, projections, forecasts, or
information. Tatum will not be liable for any non-compliance of reports,
projections, forecasts, or information or services with federal, state, or local
laws or regulations.  Such reports, projections, forecasts, or information or
services are for the sole benefit of the Company and not any unnamed third
parties.

The Company agrees to indemnity Tatum and the Tatum Partner to the full extent
permitted by law for any losses, costs, damages and expenses (including
reasonable attorneys’ fees) as they are incurred, following Tatum or the Tatum
Partner’s demand, to which Tatum or the Tatum Partner may become subject arising
in connection with the services provided by Tatum or the Tatum Partner under
this Agreement.  Notwithstanding the foregoing, the Company shall not be liable
in respect of any loss, claim, damage, or expense to the extent such loss,
claim, damage, liability or expense resulted from (i) the gross negligence or
willful misconduct of Tatum or the Tatum Partner or (ii) actions taken by Tatum
or the Tatum Partner in bad faith.  Further, the Company shall not be liable for
any consequential, indirect, incident or special damages of any nature.  In the
event that any partner of Tatum (including without limitation the Tatum Partner
to the extent not otherwise entitled in his or her capacity as an officer of the
Company) is subpoenaed or otherwise required to appear as a witness such partner
is required to provide evidence, in each case in connection with any action,
suit, or other proceeding initiated by a third party against the Company or by
the Company against a third party, then the Company shall reimburse Tatum for
the reasonable costs and expenses (including reasonable attorneys’ fees)
actually incurred by Tatum as a result of appearing as a witness or providing
such evidence, and the Company shall provide the Tatum partner with compensation
at such Tatum’s partner’s customary rate for the time incurred; provided,
however, that the Company shall have no obligation to reimburse Tatum or any
Tatum partner, respectively, for any such costs and expenses to the extent such
costs or expenses arise from the gross negligence or misconduct of Tatum or such
Tatum partner, respectively, as determined by the tribunal where such action,
suit or proceeding is being held.

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this Agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed six (6) months of Fees.

As a condition for recovery of any liability, the Company must assert any claim
against Tatum (but not including the Tatum Partner) within four (4) months after
discovery, but in no event later than six (6) month after the termination or
expiration of this Agreement.

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill.


ARBITRATION

If the parties are unable to resolve any dispute arising out of or in connection
with this Agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties.  Such arbitration will be conducted by the
New York, New York office of the AAA.  In the event that the parties fail to
agree on the selection of the arbitrator within thirty (30) days after either
party’s request for arbitration under this paragraph, the arbitrator will be
chosen by AAA.  The arbitrator may in his discretion order documentary discovery
but shall not allow depositions without a showing of compelling need. 

3


--------------------------------------------------------------------------------




The arbitrator will render his decision within ninety (90) days after the call
for arbitration.  The arbitrator will have no authority to award punitive
damages.  Judgment on the award of the arbitrator may be entered in and enforced
by any court of competent jurisdiction.  The arbitrator will have no authority
to award damages in excess or in contravention of this Agreement and may not
amend or disregard any provision of this Agreement, including this paragraph. 
Notwithstanding the foregoing, either party may seek appropriate injunctive
relief from a court of competent jurisdiction, and either party may seek
injunctive relief in any court of competent jurisdiction.  Further,
notwithstanding the foregoing, any dispute relating to the ownership of
intellectual property will not be subject to arbitration but will instead be
subject to determination by a court of competent jurisdiction.


MISCELLANEOUS

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Agreement, including but not
limited to attorneys’ fees actually incurred.

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this Agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy.  This Agreement binds
and benefits the respective successors of Tatum and the Company.

Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

The provisions on the attached Schedule A are incorporated herein by reference. 
The provisions in this Agreement concerning payment of compensation and
reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, indemnity and arbitration will survive any termination or
expiration of this Agreement.

This Agreement will be governed by and construed in all respects in accordance
with the laws of the State of New York, without giving effect to
conflicts-of-laws principles.

The terms of this Agreement are severable and may not be amended except in
writing signed by the party to be bound.  If any portion of this Agreement is
found to be unenforceable, the rest of this Agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

Nothing in this Agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

4


--------------------------------------------------------------------------------





ELECTRONIC PAYMENT INSTRUCTIONS FOR DEPOSIT AND FEES:

Bank Name:  Bank of America
Branch:  Atlanta
Routing Number:                  For ACH Payments:  061 000 052
Account Name: Tatum, LLC
Account Number: 003 279 247 763

Please reference AKSYS in the body of the wire.

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

We look forward to serving you.

Sincerely yours,

TATUM, LLC

 

 

Acknowledged and agreed by:

 

 

 

 

/s/ Linda C. Klute

 

 

AKSYS, Ltd.

Signature

 

 

 

 

 

 

/s/ Howard J. Lewin

Linda C. Klute

 

 

Signature

 

 

 

 

Healthcare Managing Partner

 

 

Howard J. Lewin

for TATUM, LLC

 

 

(Print name)

 

 

 

 

 

 

 

President and CEO

 

 

 

(Title)

 

 

 

 

 

 

 

September 18, 2006

 

 

 

(Date)

 

 

 

 

 

5


--------------------------------------------------------------------------------